Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-0017

Release Date: 11/9/07
CC:PA:B02:MSCooper
POSTN-141190-07
UILC:

6695.00-00, 6696.02-00

date:

October 31, 2007

to:

from:

subject:

Program Manager, Estate & Gift Tax Program
(Small Business/Self-Employed)
Associate Chief Counsel
(Procedure & Administration)

Applicability of Section 6695A Penalty to Estate & Gift Appraisals
This memorandum addresses the applicability of the penalty under I.R.C. § 6695A to
appraisals used in connection with estate or gift tax returns and whether there is a
period of limitations on assessment that applies to this penalty.
ISSUES
(1) Whether the section 6695A penalty may be assessed against an appraiser who
prepared an appraisal used in connection with an estate or gift tax return or claim for
refund that results in a substantial or gross valuation misstatement.
(2) What is the period of limitations applicable to assessment of the section 6695A
penalty?
CONCLUSIONS
(1) The Service may assess a section 6695A penalty against an appraiser for
appraisals prepared after May 25, 2007 that are used in connection with an estate or gift
tax return or claim for refund or credit that results in a gross valuation misstatement.
(2) There is no period of limitations applicable to the assessment of a penalty under
section 6695A. To the extent practicable, however, the Service should assess the
section 6695A penalty within 3 years after the filing of the return or claim for refund on

POSTN-141190-07

2

which the penalty is based in order to minimize the ability of an appraiser to argue that
the assessment was not made on a timely basis.
LAW AND ANALYSIS
The Pension Protection Act of 2006, Pub. L. No. 109-280, 120 Stat. 780, was enacted
on August 17, 2006. Section 1219(b)(1) of the PPA added section 6695A to the Code,
which provides:
If (1) a person prepares an appraisal of the value of property and such
person knows, or reasonably should have known, that the appraisal would
be used in connection with a return or a claim for refund, and
(2) the claimed value of the property on a return or claim for refund which
is based on such appraisal results in a substantial valuation misstatement
under chapter 1 (within the meaning of section 6662(e)), or a gross valuation
misstatement (within the meaning of section 6662(h)), with respect to such
property, then such person shall pay a penalty in the amount determined
under subsection (b).
Section 6695A(a).
The penalty is the greater of $1,000 or 10% of the amount of the underpayment
attributable to the misstatement (but in no event more than 125% of the gross income
received by the appraiser for preparing the appraisal). Section 6695A(b). The penalty
does not apply if the appraiser establishes to the satisfaction of the Secretary that the
value established in the appraisal was more likely than not the proper value. Section
6695A(c).
Section 1219(b)(2) of the PPA also amended section 6696, which contains rules
regarding the application of sections 6694, 6695, and 6695A. Section 6696, as
amended after the PPA, provides, in part:
(d) Periods of limitation.
(1) Assessment. The amount of any penalty under section 6694(a) or under
section 6695 shall be assessed within 3 years after the return or claim for refund
with respect to which the penalty is assessed was filed, and no proceeding in
court without assessment for the collection of such tax shall be begun after the
expiration of such period. In the case of any penalty under section 6694(b), the
penalty may be assessed, or a proceeding in court for the collection of the
penalty may be begun without assessment, at any time.

POSTN-141190-07

3

(2) Claim for refund. Except as provided in section 6694(d), any claim for refund
of an overpayment of any penalty assessed under section 6694, 6695, or 6695A
shall be filed within 3 years from the time the penalty was paid.
(e) Definitions. For purposes of sections 6694, 6695, and 6695A -(1) Return. The term "return" means any return of any tax imposed by subtitle A.
(2) Claim for refund. The term "claim for refund" means a claim for refund of, or
credit against, any tax imposed by subtitle A.
Section 6696(d) & (e).
Section 6695A is generally effective for appraisals prepared with respect to returns or
submissions filed after August 17, 2006. If, however, the appraisal relates to a facade
easement donation, the effective date is for returns filed after July 25, 2006. The Joint
Committee Explanation describing the PPA states that “[t]he provision establishes a civil
penalty on any person who prepares an appraisal that is to be used to support a tax
position if such appraisal results in a substantial or gross valuation misstatement.”
Technical Explanation of H.R. 4, JCX-38-06 at 311 (August 3, 2006).
The Small Business and Work Opportunity Tax Act of 2007, Public Law 110-28, 121
Stat. 190, was enacted on May 25, 2007. Section 8246(a) of the SBWOTA amended
several provisions of the Code, including section 6696(e), to extend the income tax
return preparer penalties to all tax return preparers. Section 6696(e), as amended after
the SBWOTA, now provides:
(e) Definitions. For purposes of sections 6694, 6695, and 6695A -(1) Return. The term "return" means any return of any tax imposed by this title.
(2) Claim for refund. The term "claim for refund" means a claim for refund of, or
credit against, any tax imposed by this title.
This amendment to section 6696(e) is applicable to returns prepared after May 25,
2007.
I.

Applicability of Section 6695A to Estate and Gift Tax Cases

The statutory language in section 6695A(a) includes penalties for returns or claims for
refund based on appraisals that result in gross valuation misstatements within the
meaning of section 6662(h). Section 6662(h)(2)(C) defines gross valuation
misstatement to include certain estate and gift tax valuation understatements, as well as
certain valuation misstatements under chapter 1 and certain overstatements of pension
liabilities. Prior to amendment by the SBWOTA, however, the PPA had amended

POSTN-141190-07

4

section 6696(e) to define “return” and “claim for refund” for purposes of sections 6694,
6695, and 6695A to include only tax imposed by subtitle A, i.e., income taxes. The plain
reading of former section 6696(e) meant that the section 6665A penalty was imposed
only with respect to appraisals relating to returns or claims for refund of income taxes.
The express language of former section 6696(e), therefore, does not give the Service
the authority to assess the section 6695A penalty with respect to estate and gift tax
appraisals prepared before May 25, 2007, the effective date of the amendments to
section 6696(e) by the SBWOTA. Notwithstanding the inapplicability of section 6695A
to these returns and refund claims, other civil and criminal penalties (including the
section 6701 penalty for aiding and abetting understatement of tax liability) apply to
false and fraudulent estate and gift tax appraisals that fall within this time frame.
The language of section 6696(e), as revised by the SBWOTA amendments, changes
the definition of “return” and “claim for refund” for purposes of section 6695A to include
returns and refund claims for any tax imposed by Title 26. As a result, under current
law, the section 6695A penalty applies to an appraiser who prepares an appraisal used
in connection with an estate or gift tax return or claim for refund or credit that results in a
gross valuation misstatement.
This change is effective for “returns prepared after May 25, 2007.” SBWOTA section
8346(c). The preparation of an appraisal to be used with a return which results in a
gross valuation misstatement can be considered part of the preparation of the return
itself. Cf. Treas. Reg. § 301.7701-15(b)(1) (“A person who renders advice which is
directly relevant to the determination of the existence, characterization, or amount of an
entry on a return or claim for refund, will be regarded as having prepared that entry.”).
Thus, the Service should assess a section 6695A penalty against an appraiser only for
appraisals prepared after May 25, 2007.
II.

Period of Limitations on Assessment for Section 6695A

There is no period of limitations applicable to the assessment of a penalty under section
6695A. Section 6696 provides, in general, the rules applicable to sections 6694, 6695,
and 6695A. Section 6696(d)(1) specifically provides a 3 year period of limitations on
assessment of the section 6694(a) and 6695 penalties, but does not provide for a
limitations period for section 6695A penalty. Section 6696(d)(2) specifically provides a
3 year period of limitations on a claim for refund of an overpayment of any penalty
assessed under section 6694, 6695 or 6695A. The general period of limitations under
section 6501(a), which provides that tax must be assessed within 3 years after the
return was filed, does not apply to the section 6695A penalty. Section 6501 explicitly
provides that the term "return" means the return required to be filed by the taxpayer.
Section 6501(a). Because an appraiser is not required to file the return giving rise to
the penalty, section 6501(a) does not apply. Cf. Sage v. United States, 908 F.2d 18, 25
(5th Cir. 1990) (holding that section 6501 does not apply to the assessment of penalties
under sections 6700 and 6701 because no return is filed by the person subject to
penalty.); Kuchan v. United States, 679 F. Supp. 764 (N.D. Ill. 1988) (same).

POSTN-141190-07

5

Accordingly, there is no period of limitations that applies to the assessment of penalties
under section 6695A. The section 6695A penalty may be assessed at any time. In
order to minimize the ability of an appraiser to argue that an assessment has not been
made on a timely basis, however, the Service should assess the section 6695A penalty,
to the extent practicable, within 3 years after the filing of the return or claim for refund on
which the penalty is based.
Please call me at (202) 622-3400 if you have any further questions.

cc: Jan B. Geier
Special Counsel to Division Counsel
(Small Business/Self-Employed)

